                Case 19-11466-KG        Doc 105     Filed 07/05/19     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                Chapter 11

 CENTER CITY HEALTHCARE, LLC d/b/a                     Case No. 19-11466 (KG)
 HAHNEMANN UNIVERSITY HOSPITAL,
 et al.                                                Joint Administration Requested

                        Debtor


           OBJECTION TO DEBTOR’S MOTION FOR ENTRY OF INTERIM AND
           FINAL ORDERS PURSUANT TO SECTIONS 105(a), 363, AND 1108 OF
            THE BANKRUPTCY CODE (A) AUTHORIZING THE DEBTOR TO
          IMPLEMENT A PLAN OF CLOSURE FOR HAHNEMANN UNIVERSITY
                HOSPITAL AND (B) SCHEDULING A FINAL HEARING

          Pennsylvania Association of Staff Nurses and Allied Professionals, (hereinafter,

“PASNAP”), by and through their undersigned counsel, by way of Objection to Debtor’s Motion

For Entry of Interim and Final Orders Pursuant to Sections 105(a), 363, and 1108 of the

Bankruptcy Code (A) Authorizing the Debtor to Implement a Plan of Closure for Hahnemann

University Hospital and (B) Scheduling a Final Hearing, hereby states:

BACKGROUND

          1.     On June 30, 2019 (the “Petition Date”), Center City Healthcare, LLC d/b/a

Hahnemann University Hospital (“CCH”) and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) filed a voluntary petition in the United States Bankruptcy Court for

the District of Delaware seeking relief under the provisions of Chapter 11 of the United States

Bankruptcy Code.

          2.    On June 30, 2019, the Debtors filed as a first day motion seeking an interim relief

and final Orders pursuant to Sections 105(a), 363, and 1108 of the Bankruptcy Code (A)

Authorizing the Debtors to implement a plan of closure of Hahnemann University Hospital (HUH)
               Case 19-11466-KG          Doc 105      Filed 07/05/19     Page 2 of 4


and (B) scheduling a Final Hearing (Doc. No. 15), hereinafter (the “Motion”). The First day

hearings were held on July 2, 2019 and the Motion was adjourned to July 9, 2018.

       3.      The undersigned represent PASNAP whose members are the Nurses at HUH as

well as at St. Christopher’s Hospital. There are approximately 800 members at HUH and 500

Members at St Christopher’s Hospital.

       4.      PASNAP has been working closely with the Pennsylvania Department of Health

and the City of Philadelphia on behalf of its members and as to the community and public at large

and the Hospital itself over concerns at the announcement and the intent of the Debtor to abruptly

close the hospital without following proper regulatory procedures.

       5.      PASNAP joins in the objections filed by Commonwealth of Pennsylvania (Doc.

No. 51), the City of Philadelphia (Doc No. 49) and the Commonwealth of Pennsylvania as parens

patriae (Doc. No. 102) as to the Motion.

       OBJECTION

       6.       The court should not grant the motion as the Closure Plan has not been approved

by Pennsylvania Department of Health as required by Pennsylvania Law, Rules and Regulations.

In fact, as this court is aware, there is a “Cease and Desist” Order in place.

       7.      PASNAP and its members have grave concerns over patient safety since the plan

has not been approved and actions are being taken by the Debtor towards closure without approval

of the Plan. The actions are putting the community, patients and all employees at risk. Until the

Commonwealth has exercised its Police Powers for the protection of the Community and hospital,

this court should not enter any Order approving any closure as same is clearly premature.

       8.      Further, prior to entering an Order approving the closure, this court should require

the Debtor to exhaust all attempts to keep the hospital open by exploring a sale for the sake of the

community and this hospital. The loss of this hospital to the community will severely impact




                                                  2
              Case 19-11466-KG        Doc 105      Filed 07/05/19      Page 3 of 4


medical care in the surrounding Philadelphia Community. An independent set of eyes should first

examine and explore the possibility of a sale before this court allows the Debtor to exercise its

business judgment to close the Hospital.

       9.     According to news reports, approximately 3,440 employees with lose their

livelihoods, including 2,440 employed by Center City Healthcare at HUH and St. Christopher’s

Hospital. Among these will be the 1200 nurses represented by PASNAP, who have dedicated their

lives to providing health services to an underserved community, and recently negotiated a

collective bargaining agreement providing decent wages and benefits.

       10.    HUH is a vital hospital to the Philadelphia community to which it serves.

       WHEREFORE, PASNAP respectfully requests that the Court deny the Motion.




                                               3
              Case 19-11466-KG   Doc 105     Filed 07/05/19   Page 4 of 4


Dated: July 5, 2019               MARKOWITZ & RICHMAN

                                   /s/ Claiborne S. Newlin
                                  Claiborne S. Newlin, Esq. (#4745)
                                  Legal Arts Building
                                  1225 King Street, Suite 804
                                  Wilmington, DE 19801
                                  Telephone: 302.656.2308
                                  Facsimile: 215.790.0668
                                  cnewlin@markowitzandrichman.com

                                         -and-

                                  LAW OFFICES OF MITCHELL J. MALZBERG,
                                  LLC
                                  Mitchell Malzberg, Esquire
                                  P. O. Box 5122
                                  6 E. Main Street, Suite 7
                                  Clinton, NJ 08809
                                  Telephone: 908.323.2958
                                  Facsimile: 908.933-0808
                                  mmalzberg@mjmalzberglaw.com
                                  (Motion for admission pro hac vice pending)

                                  Co-Counsel to Pennsylvania Association of Staff Nurses
                                  and Allied Professionals




                                         4
